                     Case 1:21-cv-00400-APM Document 47 Filed 09/22/21 Page 1 of 1

Default - Rule 55A                                                                     (CO 40 Revised-6/2019)




           UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                                        FOR THE DISTRICT OF COLUMBIA




       THOMPSON
                         Plaintiff(s)
                                                                       Civil Action: 21-cv-00400-APM
         v.



       TRUMP et al
                        Defendant(s)



RE:      WARBOYS LLC
         ENRIQUE TARRIO

                                                 DEFAULT
         It appearing that the above-named defendant(s) failed to plead or otherwise defend this action though

duly served with summons and copy of the complaint           on       5/1/2021             , and an affidavit

on behalf of the plaintiff having been filed, it is this 22nd day of September             , 2021 declared

that defendant(s) is/are in default.



                                                             ANGELA D. CAESAR, Clerk


                                                     By:             /s/ Erica Garmendez
                                                                          Deputy Clerk
